Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/18/22 has been entered.
Claim Status
2.	Claims 1, 7-8, and 14-15 have been currently amended and claim 18 has been cancelled. Newly added claim 21 has been entered.
Response to Arguments
3.	The applicant’s arguments filed 2/18/2022 have been considered, but moot in view of new grounds of rejection.
A.	In response to the applicant’s argument (disclosed on pg. 2-4 of the remarks segment) that Potkonjak et al fails to teach or suggest "detecting a repeated change in orientation between a first orientation state and a second orientation state for the computer system over a period of time":
par [0042] of the applicant’s specification, the detected repeated change in orientation is drawn detecting continual change in a mobile device’s “orientation” as a user of a mobile device is walking and continually taking strides while the mobile device is in the user’s pocket. In light of the newly amended claim changes, newly cited prior art reference Stevens et al (US 2015/0179045) discloses (par [0037], lines 16-18 of Stevens), utilizing devices, such as an accelerometer or an inclinometer to determine changes of orientation of a mobile device and (as disclosed in par [0040], lines 5-7 of Stevens), collecting the data used to establish user patterns and determine unusual changes corresponding to the user’s mobile device, such as a smart phone or other mobile terminal, are collected over an extended period of time (e.g., detecting a repeated change in orientation between a first orientation state and a second orientation state for the computer system over a period of time).

B.	In response to the applicant’s argument (disclosed on pg. 4-6 of the remarks segment) that Pang et al fails to teach or suggest "determining a user activity currently being performed by a user of the computer system responsive to determining that the temperature and the repeated change in orientation between the first orientation state and the second orientation state detected over the period of time correspond with a stored data pattern indicative of the user activity":
According to par [0021] and [0032-0033] of the applicant’s specification, the claimed “stored data pattern” is drawn to a thermal state profile associated with each client’s device, pertaining to detected data patterns, such as where the user frequently places their mobile device for a significant amount of time on a daily basis, among other factors pertaining to how/where the client’s mobile device is frequently known to be placed on a repeated/continuous basis. temperature and the repeated change in orientation between the first orientation state and the second orientation state,” fig. 3-5, par [0007-0009], and [0017-0019] of the applicant’s specification further disclose that temperature of the client device is detected in comparison to previous detected temperatures of the client device, collected by a thermal context manager in order to generate and store data patterns pertaining to the temperature of the client device that correspond to when a position of the client device has been changed repeatedly period of time (e.g., repeated change in orientation between the first orientation state and the second orientation state detected over the period of time). In these instances and according to par [0035-0037] of the applicant’s specification, if the TCM determins that there is determined temperature consistency and change in orientation of the client device corresponding with a known pattern of the client’s device, a particular action is performed (such as sending or not sending a noise/sound to the client’s device as a notification upon determining that the collected temperature and change in orientation are a match or atypical to the previously stored patterns of the client’s device).
In light of the claim amendments, also see Stevens et al, which discloses (as disclosed in par [0044], lines 6-10 or Stevens et al) determining device location to determine if the user’s device parameters are suggesting that the user’s mobile device ma presently be at an unusual location (e.g., determining a user activity currently being performed by a user of the computer system) and (as disclosed in par [0037], lines 16-18 & par [0040] of Stevens) based on comparisons of historical patterns usually displayed by the user, such as determining that the user’s mobile device is typically stored at the users work station at a temperature consistent with historical temperatures collected from the user’s mobile device periodically and using the pre-established user patterns, collected over the extended period of time to determine user’s mobile e.g., responsive to determining that the temperature and the repeated change in orientation between the first orientation state and the second orientation state detected over the period of time correspond with a stored data pattern indicative of the user activity).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4, 8, 11, 15, and 21 are rejected under 35 USC 103 as being unpatentable over Potkonjak et al (US 2010/0248706) in view of Stevens et al (US 2015/0179045).
	Regarding claim 1, Potkonjak et al teaches a computer system comprising: 
a processor (fig. 2, ‘201); 
a memory device storing instructions executable on the processor (fig. 2, ‘202) to cause the computer system to perform operations comprising: 
detecting a temperature for at least a portion of the computer system over the period of time (par [0018], lines 4-11, par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically determining internal conditions and external conditions, including the temperature associated with the cellular phone at the particular geographic location).
Stevens et al further teaches detecting a repeated change in orientation between a first orientation state and a second orientation state for the computer system over a period of time (par [0037], lines 16-18, which discloses an inclinometer utilized to determine changes of orientation of a mobile device and par [0040], lines 5-7, which discloses that the data used to establish user patterns are collected over an extended period of time);
determining a user activity currently being performed by a user of the computer system responsive to determining that the temperature (par [0044], lines 6-10, which discloses determining device location to determine if the user’s device is at an unusual location) and the repeated change in orientation between the first orientation state and the second orientation state detected over the period of time correspond with a stored data pattern indicative of the user activity (par [0037], lines 16-18 & par [0040], which disclose using the pre-established user patterns, collected over the extended period of time to determine user’s mobile device status parameters),
 the stored data pattern indicating a pattern of orientation and temperature that, when detected together over the period of time, corresponds with the user activity (par [0040], [0041], lines 12-10, and [0044], which disclose that the collected temperature and periodic changes of orientation corresponding to the user’s mobile device are compared to the pre-established device patterns and historical patterns stored in databases to determine usual behavior of the device);
and initiating a settings change in the computer system responsive to determining the user activity (par [0047], which discloses updating mobile device-related parameters upon monitored statistical parameters regarding the mobile device are updated).
Potkonjak et al with the teachings of Stevens et al because incorporating the user device abnormal/usual patterns in response to device characteristics and deterministic feature of Stevens would improve upon the collecting and determining device environmental factors (disclosed in par [0016] of Potkonjak et al) would add the additional feature of also determining whether an attempted theft or misplacement of a client’s mobile device is occurring, within the environment of Potkonjak et al, using the statistical analysis and monitoring of device temperature and other parameter analyses, as taught by Stevens et al.             
Regarding claim 2, Potkonjak et al teaches wherein the settings change comprises a preference defined by the user (claim 17, lines 4-6, “user’s control preferences”). 
Regarding claim 4, Potkonjak et al teaches wherein the operations further comprise displaying a notification based on the user activity (par [0050], lines 6-14). 
Regarding claim 8, Potkonjak et al teaches a method comprising:
 detecting a temperature for at least a portion of the computer system over the period of time (par [0018], lines 4-11, par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically determining internal conditions and external conditions, including the temperature associated with the cellular phone at the particular geographic location).
Stevens et al further teaches detecting a repeated change in orientation between a first orientation state and a second orientation state for the computer system over a period of time (par [0037], lines 16-18, which discloses an inclinometer utilized to determine changes of orientation of a mobile device and par [0040], lines 5-7, which discloses that the data used to establish user patterns are collected over an extended period of time);
determining a user activity currently being performed by a user of the computer system responsive to determining that the temperature (par [0044], lines 6-10, which discloses determining device location to determine if the user’s device is at an unusual location) and the repeated change in orientation between the first orientation state and the second orientation state detected over the period of time correspond with a stored data pattern indicative of the user activity (par [0037], lines 16-18 & par [0040], which disclose using the pre-established user patterns, collected over the extended period of time to determine user’s mobile device status parameters),
 the stored data pattern indicating a pattern of orientation and temperature that, when detected together over the period of time, corresponds with the user activity (par [0040], [0041], lines 12-10, and [0044], which disclose that the collected temperature and periodic changes of orientation corresponding to the user’s mobile device are compared to the pre-established device patterns and historical patterns stored in databases to determine usual behavior of the device);
and initiating a settings change in the computer system responsive to determining the user activity (par [0047], which discloses updating mobile device-related parameters upon monitored statistical parameters regarding the mobile device are updated).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Potkonjak et al with the teachings of Stevens et al because incorporating the user device abnormal/usual patterns in response to disclosed in par [0016] of Potkonjak et al) would add the additional feature of also determining whether an attempted theft or misplacement of a client’s mobile device is occurring, within the environment of Potkonjak et al, using the statistical analysis and monitoring of device temperature and other parameter analyses, as taught by Stevens et al.             
Regarding claim 11, Potkonjak et al teaches wherein the operations further comprise displaying a notification based on the user activity (par [0050], lines 6-14). 
Regarding claim 15, Potkonjak et al teaches a non-transitory computer-readable medium (fig. 2, ‘202) storing executable instructions thereon, which, when executed by a processor (fig. 2, ‘201), cause the processor to perform operations comprising: 
detecting a temperature for at least a portion of the computer system over the period of time (par [0018], lines 4-11, par [0025], lines 12-14 and par [0030], lines 1-5, which disclose periodically determining internal conditions and external conditions, including the temperature associated with the cellular phone at the particular geographic location).
Stevens et al further teaches detecting a repeated change in orientation between a first orientation state and a second orientation state for the computer system over a period of time (par [0037], lines 16-18, which discloses an inclinometer utilized to determine changes of orientation of a mobile device and par [0040], lines 5-7, which discloses that the data used to establish user patterns are collected over an extended period of time);
par [0044], lines 6-10, which discloses determining device location to determine if the user’s device is at an unusual location) and the repeated change in orientation between the first orientation state and the second orientation state detected over the period of time correspond with a stored data pattern indicative of the user activity (par [0037], lines 16-18 & par [0040], which disclose using the pre-established user patterns, collected over the extended period of time to determine user’s mobile device status parameters),
 the stored data pattern indicating a pattern of orientation and temperature that, when detected together over the period of time, corresponds with the user activity (par [0040], [0041], lines 12-10, and [0044], which disclose that the collected temperature and periodic changes of orientation corresponding to the user’s mobile device are compared to the pre-established device patterns and historical patterns stored in databases to determine usual behavior of the device);
and initiating a settings change in the computer system responsive to determining the user activity (par [0047], which discloses updating mobile device-related parameters upon monitored statistical parameters regarding the mobile device are updated).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Potkonjak et al with the teachings of Stevens et al because incorporating the user device abnormal/usual patterns in response to device characteristics and deterministic feature of Stevens would improve upon the collecting and determining device environmental factors (disclosed in par [0016] of Potkonjak et al) would add the additional feature of also determining whether an attempted theft or misplacement of a Potkonjak et al, using the statistical analysis and monitoring of device temperature and other parameter analyses, as taught by Stevens et al.             
Regarding claim 21, Stevens et al further teaches wherein the first orientation state corresponds to a first range of orientation values (par [0043], lines 1-10, “current set of environmental parameters”) and the second orientation state corresponds to a second range of orientation values (par [0043], lines 8-16, “historical data”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Potkonjak et al with the teachings of Stevens et al, according to the motivation disclosed regarding claim 1.
5.	Claims 3, 5-7, 10, 12-14, 17, 19-20 are rejected under 35 USC 103 as being unpatentable over Potkonjak et al (US 2010/0248706) in view of Stevens et al (US 2015/0179045), further in view of Slaby et al (US 2012/0068952).
Regarding claim 3, Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
as disclosed in par [0029], lines 1-5 of Slaby et al) by upgrading the Potkonjak et al and Stevens et al with the temperature auto-biasing technique (disclosed in par [0033] of Slay et al), which, in turn, would grant Potkonjak et al and Stevens et al with the ability to automatically adjust temperature settings because the auto-biasing and pre-biasing of the user parameters would be performed automatically upon determining that the current device settings are above or below a predetermined threshold (as also cited in par [0115], lines 1-20 of Slaby et al).
Regarding claim 5, Potkonjak et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0025], lines 12-13, “current geographical location”).
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 1.
Regarding claim 6, Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 1.
Regarding claim 7, Slaby et al further teaches wherein detecting the repeated change in orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing first orientation state for the computer system during the period of time (par [0047], line 5, par [0088], “first time period” & par [0089], lines 9-12); and 
accessing second accelerometer data representing the second orientation state for the computer system during the period of time, the first accelerometer data being different that the second accelerometer data (par [0047], line 5 & par [0089], lines 18-21, “thermal authentication patterns at different locations”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 1.
Regarding claim 10, Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to determine that a current data pattern associated with the orientation and the temperature is consistent with the stored data pattern (par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 12, Potkonjak et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0025], lines 12-13, “current geographical location”).
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 13, Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 14, Slaby et al further teaches wherein detecting repeated change in orientation for the computer system over the period of time comprises: 
accessing first accelerometer data representing the first physical orientation state for the computer system during the period of time (par [0047], line 5, par [0088], “first time period” & par [0089], lines 9-12); and 
accessing second accelerometer data representing the second physical orientation state for the computer system during the period of time, the first accelerometer data being different that the second accelerometer data (par [0047], line 5 & par [0089], lines 18-21, “thermal authentication patterns at different locations”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 8.
Regarding claim 17, Slaby et al further teaches wherein the operations further comprise continually analyzing the orientation and the temperature over the period of time to par [0087] and [0089], which disclose determining thermal patterns over a first and second time period based on the user’s geographical location in comparison to pre-stored thermal patterns). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 15.
Regarding claim 19, Potkonjak et al teaches wherein the operations further comprise: 
detecting a current geographical location of the computer system (par [0025], lines 12-13, “current geographical location”).
Slaby et al further teaches initiating the settings change in the computer system based on the current geographical location (par [0032], lines 5-16 & par [0089], lines 10-15). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the mobile device temperature sensing embodiment of Slaby et al within the mobile device geographical parameter detecting system of Potkonjak et al, according to the motivation previously addressed regarding claim 15.
Regarding claim 20, Slaby et al further teaches wherein initiating the settings change in the computer system comprises initiating execution of at least one program by the computer system (par [0032], lines 14-17, which discloses executing an application for implement the adjusted settings). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

20220311